                        P.'J THE IDJITED STATES DISTRICT COCRT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JENNY CHEN, et al.                                        CIVIL ACTION

   V.                                                    No. 18-3617
                                                                          -!LED
AMTRAK, et al.

                                          ORDER                                                                                    •           I
                                                                                                                                       '
                                                                                  .-.   ~~......   "'   ~   <,.C   ~ .:~..+..J.;:; ..... " '
        AND NOW, this 17th day of October, 2019, upon consideration         intiffs Jenny Chen                                             •

and Brian Jordan's Motion for Class Certification, Defendants Amtrak and RWC, lnc.'s

opposition thereto, and the parties' presentations at the April 30, 2019, oral argument on the

Motion, and for the reasons set forth in the accompanying Memorandum, it is ORDERED

Plaintiffs' Motion (Document 16) is DENIED.



                                                    BY THE COURT:




                                            .   ;


                         '·


               ,..
